Exhibit 10.2

THIRD AMENDED AND RESTATED
GUARANTY AND PLEDGE AGREEMENT

DATED AS OF

AUGUST 31, 2007

MADE BY

LINN ENERGY, LLC

AND

EACH OF THE OTHER OBLIGORS (AS DEFINED HEREIN)

IN FAVOR OF

BNP PARIBAS,

AS ADMINISTRATIVE AGENT


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

 

 

ARTICLE I Definitions

2

Section 1.01

Definitions

2

Section 1.02

Other Definitional Provisions

4

Section 1.03

Rules of Interpretation

4

ARTICLE II Guarantee

4

Section 2.01

Guarantee

4

Section 2.02

Right of Contribution

5

Section 2.03

No Subrogation

6

Section 2.04

Guaranty Amendments, Etc. with respect to the Borrower Obligations

6

Section 2.05

Waivers

6

Section 2.06

Guaranty Absolute and Unconditional

7

Section 2.07

Reinstatement

8

Section 2.08

Payments

8

ARTICLE III Grant of Security Interest

9

Section 3.01

Grant of Security Interest

9

Section 3.02

Transfer of Pledged Securities

9

ARTICLE IV Representations and Warranties

9

Section 4.01

Representations in Credit Agreement

10

Section 4.02

Title; No Other Liens

10

Section 4.03

Perfected First Priority Liens

10

Section 4.04

Obligor Information

10

Section 4.05

Pledged Securities

11

Section 4.06

Benefit to the Guarantor

11

Section 4.07

Solvency

11

ARTICLE V Covenants

11

Section 5.01

Maintenance of Perfected Security Interest; Further Documentation

12

Section 5.02

Changes in Locations, Name, Etc

12

Section 5.03

Pledged Securities

13

ARTICLE VI Remedial Provisions

14

Section 6.01

Code and Other Remedies

14

Section 6.02

Pledged Securities

15

Section 6.03

Private Sales of Pledged Securities

17

Section 6.04

Waiver; Deficiency

18

Section 6.05

Non-Judicial Enforcement

18

ARTICLE VII The Administrative Agent

18

Section 7.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

18

Section 7.02

Duty of Administrative Agent

20

Section 7.03

Execution of Financing Statements

20

Section 7.04

Authority of Administrative Agent

20

ARTICLE VIII Subordination of Indebtedness

21

i


--------------------------------------------------------------------------------


 

Section 8.01

Subordination of All Obligor Claims

21

Section 8.02

Claims in Bankruptcy

21

Section 8.03

Payments Held in Trust

21

Section 8.04

Liens Subordinate

22

Section 8.05

Notation of Records

22

ARTICLE IX Miscellaneous

22

Section 9.01

Waiver

22

Section 9.02

Notices

22

Section 9.03

Payment of Expenses, Indemnities, Etc

22

Section 9.04

Amendments in Writing

23

Section 9.05

Successors and Assigns

23

Section 9.06

Survival; Revival; Reinstatement

23

Section 9.07

Counterparts; Integration; Effectiveness

24

Section 9.08

Severability

24

Section 9.09

Set-Off

25

Section 9.10

Governing Law; Submission to Jurisdiction

25

Section 9.11

Headings

26

Section 9.12

Acknowledgments

26

Section 9.13

Additional Obligors and Pledgors

27

Section 9.14

Releases

27

Section 9.15

Acceptance

28

 

SCHEDULES:

1           Notice Addresses of Obligors

2           Description of Pledged Securities

3           Filings and Other Actions Required to Perfect Security Interests

4           Location of Jurisdiction of Organization and Chief Executive Office

ANNEXES:

I            Form of Assumption Agreement

II           Form of Supplement

ii


--------------------------------------------------------------------------------


This THIRD AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT, dated as of
August 31, 2007, is made by LINN ENERGY, LLC, a Delaware limited liability
company (the “Borrower”), and each of the signatories hereto (the Borrower and
each of the signatories hereto, together with any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof,
the “Obligors”), in favor of BNP PARIBAS as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), for the Lenders (as defined below).

R E C I T A L S

A.                                   On April 13, 2005, Linn Energy, LLC
(formerly known as Linn Energy Holdings, LLC), a Delaware limited liability
company (the “Borrower”), the financial institutions from time to time party
thereto and Mortgagee, as administrative agent for the Lenders, entered into a
Credit Agreement, as amended by the First Amendment and Consent, dated as of May
3, 2005, the Second Amendment, dated as of August 12, 2005, the Third Amendment,
dated as of October 27, 2005 and the Fourth Amendment, dated as of December 19,
2005 (as amended, the “Original Credit Agreement”).

B.                                     On April 7, 2006, the Borrower, the
financial institutions from time to time party thereto and the Mortgagee amended
and restated the Original Credit Agreement by entering into an Amended and
Restated Credit Agreement, as amended by the First Amendment, dated as of May 5,
2006 (as amended, the “Amended Credit Agreement”), pursuant to which, upon the
terms and conditions stated therein, the Lenders have agreed to make loans and
other extensions of credit to the Borrower.

C.                                     On August 1, 2006, the Borrower, the
financial institutions from time to time party thereto and the Mortgagee amended
and restated the Amended Credit Agreement by entering into the Second Amended
and Restated Credit Agreement, as amended by the First Amendment, dated February
1, 2007, the Second Amendment, dated June 29, 2007 and the Third Amendment,
dated July 13, 2007 (as amended, the “Second Amended Credit Agreement”),
pursuant to which, upon the terms and conditions stated therein, the Lenders
agreed to make loans and other extensions of credit to the Borrower.

D.                                    On April 13, 2005, the Borrower, the
Mortgagor, each of the signatories thereto, and Mortgagee have entered into that
certain Guaranty and Pledge Agreement to guarantee the obligations under the
Original Credit Agreement and to grant a security interest to Mortgagee in the
Collateral (as defined therein), which agreement was amended and restated by
that certain Amended and Restated Guaranty and Pledge Agreement, dated as of
April 7, 2006 and then by the Second Amended and Restated Guaranty, dated August
1, 2006 (the “Original Guaranty”).

E.                                      On even date herewith, the Borrower, the
financial institutions from time to time party thereto (the “Lenders”) and
Mortgagee, as administrative agent for the Lenders, are amending and restating
the Second Amended Credit Agreement by executing the Third Amended and Restated
Credit Agreement (such agreement, as may from time to time be amended or
supplemented, the “Credit Agreement”) pursuant to which, upon the terms and
conditions stated therein, the Lenders have agreed to make further loans and
other extensions of credit to the Borrower.


--------------------------------------------------------------------------------


F.                                      It is a condition precedent to the
effectiveness of the Credit Agreement that the parties hereto amend and restate
the Original Guaranty, subject to the terms and conditions of this Agreement.

G.                                     NOW, THEREFORE, in consideration of the
mutual covenants and agreements herein contained and of the loans, extensions of
credit and commitments hereinafter referred to, the parties hereto agree as
follows:

ARTICLE I
Definitions

Section 1.01                                Definitions.

(a)                                  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein have the meanings given to them
in the Credit Agreement, and all uncapitalized terms which are defined in the
UCC on the date hereof are used herein as so defined.

(b)                                 The following terms have the following
meanings:

“Agreement” means this Third Amended and Restated Guaranty and Pledge Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex I.

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.

“Borrower Obligations” means the collective reference to the payment and
performance of all Indebtedness and all obligations of the Borrower and its
Subsidiaries under the Guaranteed Documents, including, without limitation, the
unpaid principal of and interest on the Loans and the LC Exposure and all other
obligations and liabilities of the Borrower and its Subsidiaries (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Guaranteed Documents, whether on account of principal, interest, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Guaranteed Creditors that are required
to be paid by the Borrower pursuant to the terms of any Guaranteed Documents).

“Collateral” has the meaning assigned such term in Section 3.01.

“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Lenders and the Affiliates of Lenders that are parties to Guaranteed
Swap Agreements.

2


--------------------------------------------------------------------------------


“Guaranteed Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Guaranteed Swap Agreement and any other document
made, delivered or given in connection with any of the foregoing.

“Guaranteed Swap Agreement” means any Swap Agreement between the Borrower or any
of its Subsidiaries and any Lender or any Affiliate of any Lender while such
Person (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith) is a Lender regardless of when such Swap Agreement was entered into. 
For the avoidance of doubt, a Swap Agreement ceases to be a Guaranteed Swap
Agreement if the Person that is the counterparty to the Borrower or one of its
Subsidiaries under a Swap Agreement ceases to be a Lender under the Credit
Agreement (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith ceases to be a Lender under the Credit Agreement).

“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).

“Guarantors” means the collective reference to each Obligor other than the
Borrower.

“Issuers” means the collective reference to the issuers of the Pledged
Securities.

“LLC” means, with respect to each Pledgor, each limited liability company
described or referred to in Schedule 2 in which such Pledgor has an interest.

“LLC Agreement” means, with respect to each Pledgor, each operating agreement
relating to an LLC, as each agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified from time to time.

“Obligations” means:  (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.

“Obligor Claims” has the meaning assigned to such term in Section 8.01.

“Partnership” means, with respect to each Pledgor, each partnership described or
referred to in Schedule 2 (as the same may be supplemented from time to time
pursuant to a Supplement) in which such Pledgor has an interest.

“Partnership Agreement” means, with respect to each Pledgor, each partnership
agreement governing a Partnership, as each such agreement has heretofore been,
and may hereafter be, amended, restated, supplemented or otherwise modified.

“Pledged LLC Interests” means, with respect to each Pledgor, all right, title
and interest of such Pledgor as a member of each LLC and all right, title and
interest of any Pledgor in, to and under each LLC Agreement.

3


--------------------------------------------------------------------------------


“Pledged Partnership Interests” means, with respect to each Pledgor, all right,
title and interest of such Pledgor as a limited or general partner in all
Partnerships and all right, title and interest of any Pledgor in, to and under
the Partnership Agreements.

“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement); and (b) (i) the certificates or instruments, if any, representing
such Equity Interests, (ii) all dividends (cash, Equity Interests or otherwise),
cash, instruments, rights to subscribe, purchase or sell and all other rights
and Property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such securities, (iii) all
replacements, additions to and substitutions for any of the Property referred to
in this definition, including, without limitation, claims against third parties,
(iv) the proceeds, interest, profits and other income of or on any of the
Property referred to in this definition, (v) all security entitlements in
respect of any of the foregoing, if any and (vi) all books and records relating
to any of the Property referred to in this definition.

“Pledgor” means any Obligor that now or hereafter pledges Pledged Securities
hereunder.

“Proceeds” means all “proceeds” as such term is defined in Section 9.102(64) of
the Uniform Commercial Code in effect in the State of Texas on the date hereof
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Supplement” means a Supplement substantially in the form attached hereto as
Annex II.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.

Section 1.02           Other Definitional Provisions.  Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Pledgor, refer to such Pledgor’s Collateral or the relevant part
thereof.

Section 1.03           Rules of Interpretation.  Section 1.04 and Section 1.05
of the Credit Agreement are hereby incorporated herein by reference and shall
apply to this Agreement, mutatis mutandis.

4


--------------------------------------------------------------------------------


ARTICLE II
Guarantee

Section 2.01                                Guarantee.

(a)                                  Each of the Guarantors hereby jointly and
severally, unconditionally and irrevocably, guarantees to the Guaranteed
Creditors and each of their respective successors, indorsees, transferees and
assigns, the prompt and complete payment in cash and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.  This is a guarantee of payment and not collection and the
liability of each Guarantor is primary and not secondary.

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.02).

(c)                                  Each Guarantor agrees that the Borrower
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this ARTICLE II or affecting the rights and remedies of any Guaranteed
Creditor hereunder.

(d)                                 Each Guarantor agrees that if the maturity
of the Borrower Obligations is accelerated by bankruptcy or otherwise, such
maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor.  The guarantee contained in this
ARTICLE II shall remain in full force and effect until all the Borrower
Obligations shall have been satisfied by payment in full in cash, no Letter of
Credit shall be outstanding and all of the Commitments are terminated,
notwithstanding that from time to time during the term of the Credit Agreement,
no Borrower Obligations may be outstanding.

(e)                                  No payment made by any Obligor, any other
guarantor or any other Person or received or collected by any Guaranteed
Creditor from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full in cash, no
Letter of Credit shall be outstanding and all of the Commitments are terminated.

Section 2.02                                Right of Contribution.  Each
Guarantor hereby agrees that to the extent that a Guarantor shall have paid more
than its proportionate share of any payment made hereunder, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment. 
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.03.  The provisions of this Section 2.02 shall in no
respect limit the obligations and liabilities of any Guarantor to the Guaranteed
Creditors, and each Guarantor shall remain liable to the Guaranteed Creditors
for the full amount guaranteed by such Guarantor hereunder.

5


--------------------------------------------------------------------------------


Section 2.03                                No Subrogation.  Notwithstanding any
payment made by any Guarantor hereunder or any set-off or application of funds
of any Guarantor by any Guaranteed Creditor, no Guarantor shall be entitled to
be subrogated to any of the rights of any Guaranteed Creditor against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by any Guaranteed Creditor for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Guaranteed Creditors by the Borrower on account
of the Borrower Obligations are irrevocably and indefeasibly paid in full in
cash, no Letter of Credit shall be outstanding and all of the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been irrevocably and indefeasibly paid in full in cash, any Letter of
Credit shall be outstanding or any of the Commitments are in effect, such amount
shall be held by such Guarantor in trust for the Guaranteed Creditors, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in accordance
with Section 10.02(c) of the Credit Agreement.

Section 2.04                                Guaranty Amendments, Etc. with
respect to the Borrower Obligations.  Each Guarantor shall remain obligated
hereunder, and such Guarantor’s obligations hereunder shall not be released,
discharged or otherwise affected, notwithstanding that, without any reservation
of rights against any Guarantor and without notice to, demand upon or further
assent by any Guarantor (which notice, demand and assent requirements are hereby
expressly waived by such Guarantor), (a) any demand for payment of any of the
Borrower Obligations made by any Guaranteed Creditor may be rescinded by such
Guaranteed Creditor or otherwise and any of the Borrower Obligations continued;
(b) the Borrower Obligations, the liability of any other Person upon or for any
part thereof or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, any
Guaranteed Creditor; (c) any Guaranteed Document may be amended, modified,
supplemented or terminated, in whole or in part, as the Guaranteed Creditors may
deem advisable from time to time; (d) any collateral security, guarantee or
right of offset at any time held by any Guaranteed Creditor for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released; (e) any additional guarantors, makers or endorsers of the Borrower’s
Obligations may from time to time be obligated on the Borrower’s Obligations or
any additional security or collateral for the payment and performance of the
Borrower’s Obligations may from time to time secure the Borrower’s Obligations;
or (f) any other event shall occur which constitutes a defense (other than a
defense of payment or performance in full) or release of sureties generally.  No
Guaranteed Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this ARTICLE II or any Property subject
thereto.

Section 2.05                                Waivers.  Each Guarantor hereby
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations and notice of or proof of reliance by any Guaranteed
Creditor upon the guarantee contained in this ARTICLE II or

6


--------------------------------------------------------------------------------


acceptance of the guarantee contained in this ARTICLE II; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this ARTICLE II and no notice of creation of the
Borrower Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Guarantor; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Guaranteed Creditors, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
ARTICLE II.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations.

Section 2.06                                Guaranty Absolute and Unconditional.

(a)                                  Each Guarantor understands and agrees that
the guarantee contained in this ARTICLE II is, and shall be construed as, a
continuing, completed, absolute and unconditional guarantee of payment, and each
Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations hereunder shall not be
discharged or otherwise affected as a result of any of the following:

(i)                                     the invalidity or unenforceability of
any Guaranteed Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any Guaranteed Creditor;

(ii)                                  any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against any
Guaranteed Creditor;

(iii)                               the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Borrower or any other Guarantor or any other Person at any
time liable for the payment of all or part of the Obligations, including any
discharge of, or bar or stay against collecting, any Obligation (or any part of
them or interest therein) in or as a result of such proceeding;

(iv)                              any sale, lease or transfer of any or all of
the assets of the Borrower or any other Guarantor, or any changes in the
shareholders of the Borrower or any other Guarantor;

(v)                                 any change in the corporate existence
(including its constitution, laws, rules, regulations or power), structure or
ownership of any Obligor or in the relationship between the Borrower and any
Obligor;

(vi)                              the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Guarantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Obligations;

7


--------------------------------------------------------------------------------


(vii)                           the absence of any attempt to collect the
Obligations or any part of them from any Obligor;

(viii)                        (A) any Guaranteed Creditor’s election, in any
proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or
grant of a Lien by the Borrower, as debtor-in-possession, or extension of
credit, under Section 364 of the Bankruptcy Code; (C) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of any Guaranteed
Creditor’s claim (or claims) for repayment of the Obligations; (D) any use of
cash collateral under Section 363 of the Bankruptcy Code; (E) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (F) the avoidance of any Lien in favor of the Guaranteed Creditors
or any of them for any reason; or (G) failure by any Guaranteed Creditor to file
or enforce a claim against the Borrower or its estate in any bankruptcy or
insolvency case or proceeding; or

(ix)                                any other circumstance or act whatsoever,
including any action or omission of the type described in Section 2.04 (with or
without notice to or knowledge of the Borrower or such Guarantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this ARTICLE II, in bankruptcy or in any other
instance.

(b)                                 When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Guaranteed Creditor may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against the Borrower, any other Guarantor or any other Person or
against any collateral security or guarantee for the Borrower Obligations or any
right of offset with respect thereto, and any failure by any Guaranteed Creditor
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Guaranteed Creditor against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

Section 2.07                                Reinstatement.  The guarantee
contained in this ARTICLE II shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations is rescinded or must otherwise be restored or returned by
any Guaranteed Creditor upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its Property, or otherwise, all as though such payments had not been
made.

Section 2.08                                Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent, for
the ratable benefit of the Guaranteed

8


--------------------------------------------------------------------------------


Creditors, without set-off, deduction or counterclaim, in dollars, in
immediately available funds, at the offices of the Administrative Agent
specified in Section 12.01 of the Credit Agreement.

ARTICLE III
Grant of Security Interest

Section 3.01                                Grant of Security Interest.  Each
Pledgor hereby pledges, assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, a security interest in all of the following Property now
owned or at any time hereafter acquired by such Pledgor or in which such Pledgor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Pledgor’s Obligations:

(1)                                  all Pledged Securities;

(2)                                  all books and records pertaining to the
Pledged Securities; and

(3)                                  to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

Section 3.02                                Transfer of Pledged Securities.  To
the extent the Pledge Securities constitute “securities” under Article 8 of the
UCC, all certificates or instruments representing or evidencing such Pledged
Securities shall be delivered to and held pursuant hereto by the Administrative
Agent or a Person designated by the Administrative Agent and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, and accompanied by any required
transfer tax stamps to effect the pledge of the Pledged Securities to the
Administrative Agent.  Notwithstanding the preceding sentence, at the
Administrative Agent’s reasonable discretion, to the extent the Pledge
Securities constitute “securities” under Article 8 of the UCC, all such Pledged
Securities must be delivered or transferred in such manner as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8.303 of the UCC (if the Administrative Agent
otherwise qualifies as a protected purchaser). During the continuance of an
Event of Default, the Administrative Agent shall have the right, at any time in
its discretion and without notice, to transfer to or to register in the name of
the Administrative Agent or any of its nominees any or all of the Pledged
Securities, subject only to the revocable rights specified in Section 6.02(b). 
In addition, during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing Pledged Securities for certificates or instruments of
smaller or larger denominations.

ARTICLE IV
Representations and Warranties

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders (and their
Affiliates) to enter into Swap Agreements with

9


--------------------------------------------------------------------------------


the Borrower and its Subsidiaries, each Obligor hereby represents and warrants
to the Administrative Agent and each Lender that:

Section 4.01                                Representations in Credit
Agreement.  In the case of each Guarantor, the representations and warranties
set forth in Article VII of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party are true
and correct in all material respects, provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.01, be deemed to be a reference to such Guarantor’s knowledge.

Section 4.02                                Title; No Other Liens.  Except for
the security interest granted to the Administrative Agent for the ratable
benefit of the Guaranteed Creditors pursuant to this Agreement, such Pledgor is
the record and beneficial owner of its respective items of the Collateral free
and clear of any and all Liens and has rights in or the power to transfer each
item of the Collateral in which a Lien is granted by it hereunder, free and
clear of any Lien.  No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Administrative Agent, for
the ratable benefit of the Guaranteed Creditors, pursuant to this Agreement or
the Security Instruments.

Section 4.03                                Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon the completion of
the filings and the other actions specified on Schedule 3 constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, as
collateral security for such Pledgor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Pledgor and any Persons
purporting to purchase any Collateral from such Pledgor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof.

Section 4.04                                Obligor Information.  On the date
hereof, the correct legal name of such Obligor, all names and trade names that
such Obligor has used in the last five years, such Obligor’s jurisdiction of
organization and each jurisdiction of organization of such Obligor over the last
five years, organizational number, taxpayor identification number, and the
location(s) of such Obligor’s chief executive office or sole place of business
over the last five years are specified on Schedule 4.

10


--------------------------------------------------------------------------------


Section 4.05                                Pledged Securities.

(a)                                               The Pledged Securities
required to be pledged hereunder and under the Credit Agreement by such Pledgor
are listed in Schedule 2.  The shares of Pledged Securities pledged by such
Pledgor hereunder constitute all the issued and outstanding shares of all
classes of the Equity Interests of each Issuer owned by such Pledgor.  All the
shares of the Pledged Securities have been duly and validly issued and are fully
paid and nonassessable; and such Pledgor is the record and beneficial owner of,
and has good title to, the Pledged Securities pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement, and has rights in or the power
to transfer the Pledged Securities in which a Lien is granted by it hereunder,
free and clear of any Lien.

(b)                                              There are no restrictions on
transfer (that have not been waived or otherwise consented to) in the LLC
Agreement governing any Pledged LLC Interest and the Partnership Agreement
governing any Pledged Partnership Interest or any other agreement relating
thereto which would limit or restrict (i) the grant of a security interest in
the Pledged LLC Interests and the Pledged Partnership Interests, (ii) the
perfection of such security interest or (iii) the exercise of remedies in
respect of such perfected security interest in the Pledged LLC Interests and the
Pledged Partnership Interests, in each case, as contemplated by this Agreement. 
Upon the exercise of remedies in respect of the Pledged LLC Interests and the
Pledged Partnership Interests, a transferee or assignee of a membership interest
or partnership interest, as the case may be, of such LLC or Partnership, as the
case may be, shall become a member or partner, as the case may be, of such LLC
or Partnership, as the case may be, entitled to participate in the management
thereof and, upon the transfer of the entire interest of such Pledgor, such
Pledgor ceases to be a member or partner, as the case may be.

Section 4.06                                Benefit to the Guarantor.  The
Borrower is a member of an affiliated group of companies that includes each
Guarantor, and the Borrower and the other Guarantors are engaged in related
businesses.  Each Guarantor is a Subsidiary of the Borrower and its guaranty and
surety obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, it; and it has determined that this Agreement
is necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.

Section 4.07                                Solvency.  Each Obligor (a) is not
insolvent as of the date hereof and will not be rendered insolvent as a result
of this Agreement (after giving effect to Section 2.02), (b) is not engaged in
business or a transaction, or about to engage in a business or a transaction,
for which any Property remaining with it constitutes unreasonably small capital,
and (c) does not intend to incur, or believe it will incur, Debt that will be
beyond its ability to pay as such Debt matures.

ARTICLE V
Covenants

Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been paid in

11


--------------------------------------------------------------------------------


full in cash, no Letter of Credit shall be outstanding and all of the
Commitments shall have terminated:

Section 5.01                                Maintenance of Perfected Security
Interest; Further Documentation.  Each Pledgor agrees that:

(a)                                               it shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 4.03 and shall defend such security
interest against the claims and demands of all Persons whomsoever.

(b)                                              it will furnish to the
Administrative Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

(c)                                               At any time and from time to
time, upon the written request of the Administrative Agent, and at the sole
expense of such Pledgor, it will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Administrative Agent may reasonably deem necessary for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, the delivery of
certificated securities  and the filing of any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby.

Section 5.02                                Changes in Locations, Name, Etc. 
Such Obligor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Obligor maintains any Collateral or is
organized.  Without limitation of Section 8.01(l) of the Credit Agreement or any
other covenant herein, such Obligor will not cause or permit any change in its
(a) corporate name or in any trade name used to identify it in the conduct of
its business or in the ownership of its Properties, (b) the location of its
chief executive office or principal place of business, (c) its identity or
corporate structure or in the jurisdiction in which it is incorporated or
formed, (d) its jurisdiction of organization or its organizational
identification number in such jurisdiction of organization or (e) its federal
taxpayer identification number, unless, in each case, such Obligor shall (i)
notify the Administrative Agent of such change within ten (10) days after any
such change, and (ii) take all action reasonably requested by the Administrative
Agent for the purpose of maintaining the perfection and priority of the
Administrative Agent’s security interests under this Agreement.  In any notice
furnished pursuant to this Section 5.02, such Obligor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.  At the request of the Administrative
Agent, on or prior to the occurrence of such event, the Borrower will provide to
the Administrative Agent and the Lenders an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that such event will not impair the validity of the security interests
hereunder, the perfection and priority thereof, the enforceability of the Loan
Documents, and such other matters as may be reasonably requested by the
Administrative Agent.

12


--------------------------------------------------------------------------------


Section 5.03                                Pledged Securities.

(a)                                               If such Pledgor shall become
entitled to receive or shall receive any stock certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Equity Interests of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Securities, or otherwise in respect thereof, such Pledgor shall accept
the same as the agent of the Guaranteed Creditors, hold the same in trust for
the Guaranteed Creditors, segregated from other Property of such Pledgor, and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.

(b)                                              Without the prior written
consent of the Administrative Agent, such Pledgor will not (i) unless otherwise
expressly permitted hereby or under the other Loan Documents, vote to enable, or
take any other action to permit, any Issuer to issue any Equity Interests of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any Equity Interests of any nature of any Issuer,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Pledged Securities or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Pledgor or the Administrative Agent to sell, assign or
transfer any of the Pledged Securities or Proceeds thereof.

(c)                                               In the case of each Pledgor
that is an Issuer, such Issuer agrees that (i) it will be bound by the terms of
this Agreement relating to the Pledged Securities issued by it and will comply
with such terms insofar as such terms are applicable to it, (ii) it will notify
the Administrative Agent promptly in writing of the occurrence of any of the
events described in Section 5.03(a) with respect to the Pledged Securities
issued by it and (iii) the terms of Sections Section 6.02(a) and Section 6.03
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.02(d) or Section 6.03 with respect to the
Pledged Securities issued by it.

(d)                                              In the case of each Pledgor
that is a partner in a Partnership, such Pledgor hereby consents to the extent
required by the applicable Partnership Agreement to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged Partnership Interests in
such Partnership and to the transfer of such Pledged Partnership Interests to
the Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner in such Partnership
with all the rights, powers and duties of a general partner or a limited
partner, as the case may be.  In the case of each Pledgor member of an LLC, such
Pledgor hereby consents to the extent required by the applicable LLC Agreement
to the pledge by each other Pledgor, pursuant to the terms hereof, of the
Pledged LLC Interests in such LLC and to the

13


--------------------------------------------------------------------------------


transfer of such Pledged LLC Interests to the Administrative Agent or its
nominee and to the substitution of the Administrative Agent or its nominee as a
substituted member of the LLC with all the rights, powers and duties of a member
of the LLC in question.

(e)                                               Such Pledgor shall not agree
to any amendment of a Partnership Agreement or LLC Agreement that in any way
adversely affects the perfection of the security interest of the Administrative
Agent in the Pledged Partnership Interests or Pledged LLC Interests pledged by
such Pledgor hereunder, including any amendment electing to treat the membership
interest or partnership interest of such Pledgor as a security under Section
8-103 of the UCC without the prior written consent of the Administrative Agent.

(f)                                                 Each Pledgor shall furnish
to the Administrative Agent such stock powers and other instruments as may be
required by the Administrative Agent to assure the transferability of the
Pledged Securities when and as often as may be reasonably requested by the
Administrative Agent.

(g)                                              The Pledged Securities will at
all times constitute not less than 100% of the Equity Interests of the Issuer
thereof owned by any Pledgor.  Each Pledgor will not permit any Issuer of any of
the Pledged Securities to issue any new shares of any class of Equity Interests
of such Issuer without the prior written consent of the Administrative Agent.

ARTICLE VI
Remedial Provisions

Section 6.01                                Code and Other Remedies.

(a)                                               Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent, on behalf of
the Guaranteed Creditors, may exercise, in addition to all other rights and
remedies granted to them in this Agreement, the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Guaranteed Creditor or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  Any Guaranteed
Creditor shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Pledgor, which right or equity is hereby waived and released. 
If applicable to any particular item of Collateral, each Pledgor further agrees,
at the Administrative Agent’s request, to assemble the Collateral and make it
available to the

14


--------------------------------------------------------------------------------


Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Pledgor’s premises or elsewhere.  Any such sale or
transfer by the Administrative Agent either to itself or to any other Person
shall be absolutely free from any claim of right by Pledgor, including any
equity or right of redemption, stay or appraisal which Pledgor has or may have
under any rule of law, regulation or statute now existing or hereafter adopted
(and such Pledgor hereby waives any rights it may have in respect thereof). 
Upon any such sale or transfer, the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser or transferee thereof the
Collateral so sold or transferred.  The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.01, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the Guaranteed Creditors hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with Section 10.02(c) of the Credit Agreement,
and only after such application and after the payment by the Administrative
Agent of any other amount required by any provision of law, including, without
limitation, Section 9.615 of the UCC, need the Administrative Agent account for
the surplus, if any, to any Pledgor.  To the extent permitted by applicable law,
each Pledgor waives all claims, damages and demands it may acquire against the
Administrative Agent or any Guaranteed Creditor arising out of the exercise by
them of any rights hereunder except to the extent caused by the gross negligence
or willful misconduct of the Administrative Agent or such Guaranteed Creditor or
their respective agents.  If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.

(b)                                              In the event that the
Administrative Agent elects not to sell the Collateral, the Administrative Agent
retains its rights to dispose of or utilize the Collateral or any part or parts
thereof in any manner authorized or permitted by law or in equity, and to apply
the proceeds of the same towards payment of the Obligations.  Each and every
method of disposition of the Collateral described in this Agreement shall
constitute disposition in a commercially reasonable manner.

(c)                                               The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

Section 6.02                                Pledged Securities.

(a)                                               Unless an Event of Default
shall have occurred and be continuing and the Administrative Agent shall have
given notice to the relevant Pledgor of the Administrative Agent’s intent to
exercise its corresponding rights pursuant to Section 6.02(c), each Pledgor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer (other
than liquidating or distributing dividends), to the extent permitted in the
Credit Agreement.  Any sums paid upon or in respect of any Pledged Securities
upon the liquidation or dissolution of any issuer of any Pledged Securities, any
distribution of capital made on or in respect of any Pledged Securities or any
property distributed upon or with respect to any Pledged Securities pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral or pursuant to the reorganization thereof shall, unless otherwise
subject to a perfected security interest in favor of the

15


--------------------------------------------------------------------------------


Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations.  If any sum of
money or property so paid or distributed in respect of any Pledged Securities
shall be received by such Pledgor, such Pledgor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Administrative Agent, segregated from other funds of
such Pledgor, as additional security for the Obligations.

(b)                                              Unless an Event of Default
shall have occurred and be continuing and the and the Administrative Agent shall
have given notice to the relevant Pledgor of the Administrative Agent’s intent
to exercise its corresponding rights pursuant to Section 6.02(c), each Pledgor
shall be entitled to exercise all voting, consent and corporate, partnership or
limited liability rights with respect to the Pledged Securities; provided,
however, that no vote shall be cast, consent given or right exercised or other
action taken by such Pledgor that would impair the Collateral, be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document or, without the prior consent of the
Administrative Agent and the Lenders, enable or permit any issuer of Pledged
Collateral to issue any Equity Interest or to issue any other securities
convertible into or granting the right to purchase or exchange for any Stock of
any issuer of Pledged Collateral other than as permitted by the Credit
Agreement.

(c)                                               Upon the occurrence and during
the continuance of an Event of Default, upon notice by the Administrative Agent
of its intent to exercise such rights to the relevant Pledgor or Pledgors, (i)
the Administrative Agent shall have the right to receive any and all cash
dividends, payments, Property or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Borrower Obligations in
accordance with Section 10.02(c) of the Credit Agreement, and (ii) any or all of
the Pledged Securities shall be registered in the name of the Administrative
Agent or its nominee, and (iii) the Administrative Agent or its nominee may
exercise (A) all voting, consent, corporate, partnership or limited liability
and other rights pertaining to such Pledged Securities at any meeting of
shareholders, partners or members (or other equivalent body), as the case may
be, of the relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Pledgor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for Property actually received by it, but the Administrative
Agent shall have no duty to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(d)                                              Upon the occurrence and during
the continuance of an Event of Default, in order to permit the Administrative
Agent to exercise the voting and other consensual rights that it may be entitled
to exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Pledgor shall promptly
execute and deliver

16


--------------------------------------------------------------------------------


(or cause to be executed and delivered) to the Administrative Agent all such
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and (ii) without limiting the
effect of clause (i) above, such Pledgor hereby grants to the Administrative
Agent an irrevocable proxy to vote all or any part of the Pledged Securities and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Securities would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Securities on the record books of the Issuer thereof) by any other Person
(including the Issuer of such Pledged Collateral or any officer or agent
thereof).

(e)                                               Each Pledgor hereby authorizes
and instructs each Issuer of any Pledged Securities pledged by such Pledgor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

(f)                                                 Upon the occurrence and
during the continuance of an Event of Default, if the Issuer of any Pledged
Securities is the subject of bankruptcy, insolvency, receivership, custodianship
or other proceedings under the supervision of any Governmental Authority, then
all rights of the Pledgor in respect thereof to exercise the voting and other
consensual rights which such Pledgor would otherwise be entitled to exercise
with respect to the Pledged Securities issued by such Issuer shall cease, and
all such rights shall thereupon become vested in the Administrative Agent who
shall thereupon have the sole right to exercise such voting and other consensual
rights, but the Administrative Agent shall have no duty to exercise any such
voting or other consensual rights and shall not be responsible for any failure
to do so or delay in so doing.

Section 6.03                                Private Sales of Pledged Securities.

(a)                                               Each Pledgor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities

17


--------------------------------------------------------------------------------


for public sale under the Securities Act, or under applicable state securities
laws, even if such Issuer would agree to do so.

(b)                                              Each Pledgor agrees to use
commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 6.03 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section 6.03 will cause irreparable injury to the Guaranteed Creditors, that the
Guaranteed Creditors have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
6.03 shall be specifically enforceable against such Pledgor, and such Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.

Section 6.04                                Waiver; Deficiency.  Each Pledgor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Guaranteed Creditor to collect such deficiency.

Section 6.05                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Pledgor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

ARTICLE VII
The Administrative Agent

Section 7.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

(a)                                               Each Pledgor hereby
irrevocably constitutes and appoints the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Pledgor and in the name of such Pledgor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Pledgor hereby gives the Administrative Agent the power and
right, on behalf of such Pledgor, without notice to or assent by such Pledgor,
to do any or all of the following:

(i)                                                in the name of such Pledgor
or its own name, or otherwise, take possession of and indorse and collect any
check, draft, note, acceptance or other instrument for the payment of moneys due
with respect to any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any such moneys due with
respect to any other Collateral whenever payable;

18


--------------------------------------------------------------------------------


(ii)                                             unless being disputed under
Section 8.04 of the Credit Agreement, pay or discharge Taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement or any other Loan Document
and pay all or any part of the premiums therefor and the costs thereof;

(iii)                                          execute, in connection with any
sale provided for in Section 6.01 or Section 6.03, any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Collateral;
and

(iv)                                         (A) direct any party liable for any
payment under any of the Collateral to make payment of any and all moneys due or
to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C)
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (D) defend
any suit, action or proceeding brought against such Pledgor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Pledgor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Guaranteed
Creditors’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Pledgor might do.

Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.

(b)                                              If any Obligor fails to perform
or comply with any of its agreements contained herein within the applicable
grace periods, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)                                               The expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 7.01, together with interest thereon at a rate per annum equal
to the post-default rate specified in Section 3.02(c) of the Credit Agreement,
but in no event to exceed the Highest Lawful Rate, from the date of payment by
the Administrative Agent to the date reimbursed by the relevant Obligor, shall
be payable by such Obligor to the Administrative Agent on demand.

(d)                                              Each Obligor hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue and in
compliance hereof.  All powers, authorizations and agencies

19


--------------------------------------------------------------------------------


contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated.

Section 7.02                                Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9.207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar Property for its own account and the
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which comparable secured
parties accord comparable collateral.  Neither the Administrative Agent, any
Guaranteed Creditor nor any of their Related Parties shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Pledgor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Administrative Agent and the Guaranteed Creditors
hereunder are solely to protect the Administrative Agent’s and the Guaranteed
Creditors’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Guaranteed Creditor to exercise any such powers. 
The Administrative Agent and the Guaranteed Creditors shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their Related Parties shall be responsible
to any Obligor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.  To the fullest extent permitted by
applicable law, the Administrative Agent shall be under no duty whatsoever to
make or give any presentment, notice of dishonor, protest, demand for
performance, notice of non-performance, notice of intent to accelerate, notice
of acceleration, or other notice or demand in connection with any Collateral or
the Obligations, or to take any steps necessary to preserve any rights against
any Pledgor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters.  Each Obligor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any Guaranteed Creditor to proceed
against any Obligor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any Guaranteed Creditor now has or may
hereafter have against any Obligor or other Person.

Section 7.03                                Execution of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Pledgor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Pledgor in such form and in such offices as the Administrative
Agent reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement.  A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

Section 7.04                                Authority of Administrative Agent. 
Each Obligor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the

20


--------------------------------------------------------------------------------


Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the Guaranteed
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Obligors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Guaranteed Creditors with
full and valid authority so to act or refrain from acting, and no Obligor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

ARTICLE VIII
Subordination of Indebtedness

Section 8.01                                Subordination of All Obligor
Claims.  As used herein, the term “Obligor Claims” shall mean all debts and
obligations of the Borrower or any other Obligor to any other Obligor, whether
such debts and obligations now exist or are hereafter incurred or arise, or
whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by such other
Obligor.  After and during the continuation of an Event of Default, no Obligor
shall receive or collect, directly or indirectly, from any other obligor in
respect thereof any amount upon the Obligor Claims.

Section 8.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or
other insolvency proceedings involving any Obligor, the Administrative Agent on
behalf of the Administrative Agent and the Guaranteed Creditors shall have the
right to prove their claim in any proceeding, so as to establish their rights
hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon Obligor
Claims.  Each Obligor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Administrative Agent and the
Guaranteed Creditors for application against the Borrower Obligations as
provided under Section 10.02(c) of the Credit Agreement.  Should any Agent or
Guaranteed Creditor receive, for application upon the Obligations, any such
dividend or payment which is otherwise payable to any Obligor, and which, as
between such Obligors, shall constitute a credit upon the Obligor Claims, then
upon payment in full in cash of the Borrower Obligations, the expiration of all
Letters of Credit outstanding under the Credit Agreement and the termination of
all of the Commitments, the intended recipient shall become subrogated to the
rights of the Administrative Agent and the Guaranteed Creditors to the extent
that such payments to the Administrative Agent and the Guaranteed Creditors on
the Obligor Claims have contributed toward the liquidation of the Obligations,
and such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the Guaranteed
Creditors had not received dividends or payments upon the Obligor Claims.

Section 8.03                                Payments Held in Trust.  In the
event that, notwithstanding Section 8.01 and Section 8.02, any Obligor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative

21


--------------------------------------------------------------------------------


Agent and the Guaranteed Creditors an amount equal to the amount of all funds,
payments, claims or distributions so received, and (b) that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, for the
benefit of the Guaranteed Creditors; and each Obligor covenants promptly to pay
the same to the Administrative Agent.

Section 8.04                                Liens Subordinate.  Each Obligor
agrees that, until the Borrower Obligations are paid in full in cash, no Letter
of Credit shall be outstanding and the termination of all of the Commitments,
any Liens securing payment of the Obligor Claims shall be and remain inferior
and subordinate to any Liens securing payment of the Obligations, regardless of
whether such encumbrances in favor of such Obligor, the Administrative Agent or
any Guaranteed Creditor presently exist or are hereafter created or attach. 
Without the prior written consent of the Administrative Agent, no Obligor,
during the period in which any of the Borrower Obligations are outstanding or
the Commitments are in effect, shall (a) exercise or enforce any creditor’s
right it may have against any debtor in respect of the Obligor Claims, or (b)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien securing payment
of the Obligor Claims held by it.

Section 8.05                                Notation of Records.  Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Obligor Claims accepted by or held
by any Obligor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

ARTICLE IX
Miscellaneous

Section 9.01                                Waiver.  No failure on the part of
the Administrative Agent or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power, privilege or remedy
or any abandonment or discontinuance of steps to enforce such right, power,
privilege or remedy under this Agreement or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power, privilege or remedy under this Agreement or any other Loan
Document preclude or be construed as a waiver of any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy.  The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law or equity.

Section 9.02                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 12.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

Section 9.03                                Payment of Expenses, Indemnities,
Etc.

(a)                                  Each Guarantor agrees to pay or reimburse
each Guaranteed Creditor and the Administrative Agent for all out-of-pocket
expenses incurred by such Person, including the

22


--------------------------------------------------------------------------------


fees, charges and disbursements of any counsel for the Administrative Agent or
any Guaranteed Creditor, in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including,
without limitation, all costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in ARTICLE II or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party.

(b)                      Each Guarantor agrees to pay, and to save the
Administrative Agent and the Guaranteed Creditors harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
Other Taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c)                       Each Guarantor agrees to pay, and to save the
Administrative Agent and the Guaranteed Creditors harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 12.03 of the Credit Agreement.

Section 9.04                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 12.02 of the Credit
Agreement.

Section 9.05                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Obligors and their
successors and assigns and shall inure to the benefit of the Administrative
Agent and the Guaranteed Creditors and their respective successors and assigns;
provided that except as set forth in Section 9.11 of the Credit Agreement, no
Obligor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent and
the Lenders, and any such purported assignment, transfer or delegation shall be
null and void.

Section 9.06                                Survival; Revival; Reinstatement.

(a)                       All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be considered to have been
relied upon by the Administrative Agent, the other Agents, the Issuing Bank and
the Lenders and shall survive the execution and delivery of this Agreement and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the other Agents, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under the Credit Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Section 9.03
shall survive and remain in full force and effect

23


--------------------------------------------------------------------------------


regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b)                                              To the extent that any payments
on the Guarantor Obligations or proceeds of any Collateral are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the
Guarantor Obligations so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
Guaranteed Creditors’ Liens, security interests, rights, powers and remedies
under this Agreement and each other Loan Document shall continue in full force
and effect.  In such event, each Loan Document shall be automatically reinstated
and the Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Guaranteed Creditors to effect such reinstatement.

Section 9.07                                Counterparts; Integration;
Effectiveness.

(a)                                               This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

(b)                                              This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THE
LETTERS OF CREDIT AND THE LETTER OF CREDIT AGREEMENTS) REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPERANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)                                               This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.08                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

24


--------------------------------------------------------------------------------


Section 9.09                                Set-Off.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of any Obligor against any of and all the obligations of the
Obligor owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured.  The rights of each Lender under this Section
9.09 are in addition to other rights and remedies (including other rights of
setoff) which such Lender or its Affiliates may have.

Section 9.10                                Governing Law; Submission to
Jurisdiction.

(a)                                               THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(b)                                              ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN
THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. 
THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY
FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.

(c)                                               EACH PARTY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01
OF THE CREDIT AGREEMENT (OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 OF THE CREDIT AGREEMENT) OR SCHEDULE 1 HERETO, AS APPLICABLE, SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d)                                              EACH PARTY HEREBY (1)
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,

25


--------------------------------------------------------------------------------


TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (2) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(3) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (4) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 9.10.

Section 9.11                                Headings.  Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

Section 9.12                                Acknowledgments.  Each Obligor
hereby acknowledges that:

(a)                                               it has been advised by counsel
in the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

(b)                                              neither the Administrative
Agent nor any Guaranteed Creditor has any fiduciary relationship with or duty to
any Obligor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Obligors, on the one
hand, and the Administrative Agent and Guaranteed Creditors, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

(c)                                               no joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Guaranteed Creditors or among the
Obligors and the Guaranteed Creditors.

(d)                                              Each of the parties hereto
specifically agrees that it has a duty to read this Agreement, the Security
Instruments and the other Loan Documents and agrees that it is charged with
notice and knowledge of the terms of this Agreement, the Security Instruments
and the other Loan Documents; that it has in fact read this Agreement, the
Security Instruments and the other Loan Documents and is fully informed and has
full notice and knowledge of the terms, conditions and effects thereof; that it
has been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the Security
Instruments; and has received the advice of its attorney in entering into this
Agreement and the Security Instruments; and that it recognizes that certain of
the terms of this Agreement and the Security Instruments result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS

26


--------------------------------------------------------------------------------


AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 9.13                                Additional Obligors and Pledgors. 
Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 8.14 of the Credit Agreement shall become an
Obligor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement and shall thereafter have the same rights,
benefits and obligations as an Obligor party hereto on the date hereof.  Each
Guarantor that is required to pledge Equity Interests of its Subsidiaries shall
execute and deliver a Supplement, if such Equity Interests were not previously
pledged.

Section 9.14                                Releases.

(a)                                               Release Upon Payment in Full. 
The grant of a security interest hereunder and all of rights, powers and
remedies in connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all Collateral in its
possession to the Pledgors, and (ii) executed a written release or termination
statement and reassigned to the Pledgors without recourse or warranty any
remaining Collateral and all rights conveyed hereby.  Upon the complete payment
of the Borrower Obligations, the termination of all of the Commitments and the
compliance by the Obligors with all covenants and agreements hereof, the
Administrative Agent, at the expense of the Borrower, will promptly release,
reassign and transfer the Collateral to the Pledgors and declare this Agreement
to be of no further force or effect.

(b)                                              Partial Releases.  If any of
the Collateral shall be sold, transferred or otherwise disposed of by any
Pledgor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Pledgor, shall
promptly execute and deliver to such Pledgor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral and the Equity Interests of the Issuer thereof.  At the request
and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release, a written request of a Responsible Officer of the
Borrower for release identifying the relevant Guarantor and the terms of the
sale or other disposition in reasonable detail, including the price thereof and
any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

(c)                                               Retention in Satisfaction. 
Except as may be expressly applicable pursuant to Section 9.620 of the UCC, no
action taken or omission to act by the Administrative Agent or the Guaranteed
Creditors hereunder, including, without limitation, any exercise of voting or
consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Administrative Agent and the
Guaranteed Creditors shall have applied payments (including, without limitation,

27


--------------------------------------------------------------------------------


collections from Collateral) towards the Obligations in the full amount then
outstanding or until such subsequent time as is provided in Section 9.14(a).

Section 9.15                                Acceptance.  Each Obligor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the Administrative Agent and the Guaranteed Creditors being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

[Remainder of page intentionally left blank; signature page follows]

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and Pledge
Agreement to be duly executed and delivered as of the date first above written.

BORROWER:

LINN ENERGY, LLC

 

 

 

 

 

By:

  /s/ KOLJA ROCKOV

 

 

Kolja Rockov

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

GUARANTORS:

LINN ENERGY HOLDINGS, LLC

 

 

 

LINN OPERATING, INC.

 

 

 

PENN WEST PIPELINE, LLC

 

 

 

MID ATLANTIC WELL SERVICE,
INC.

 

 

 

LINN ENERGY HOLDINGS I, LLC

 

 

 

LINN ENERGY HOLDINGS II, LLC

 

 

 

MID-CONTINENT HOLDINGS I, LLC

 

 

 

MID-CONTINENT HOLDINGS II, LLC

 

 

 

MID-CONTINENT I, LLC

 

 

 

MID-CONTINENT II, LLC

 

 

 

DOMINION GAS MARKETING, LLC

 

 

 

DOMINION EXPLORATION
MIDCONTINENT, LLC

 

 

 

 

 

By:

  /s/ KOLJA ROCKOV

 

 

Kolja Rockov

 

 

Executive Vice President and Chief
Financial Officer

 

Signature Page – Guaranty and Pledge Agreement


--------------------------------------------------------------------------------


Acknowledged and Agreed to as

of the date hereof by:

ADMINISTRATIVE AGENT:

BNP PARIBAS

 

 

 

 

 

By:

/s/ DOUG LIFTMAN

 

 

Name: Doug Liftman

 

Title: Managing Director

 

 

 

By:

/s/ BETSY JOCHER

 

 

Name: Betsy Jocher

 

Title: Director

 

Signature Page – Guaranty and Pledge Agreement

 


--------------------------------------------------------------------------------